WHATLEY, Judge.
Brant Griffin appeals the order dismissing his complaint with prejudice for failure to, in accordance with Florida Rule of Civil Procedure 1.260(a)(1), timely substitute a new personal representative upon the death of the original and successor personal representatives of the estate of the man he sued for damages resulting from an automobile accident. We reverse.
As this court recently held in Estate of Morales v. IASIS Healthcare Corp., No. 04-1740, 901 So.2d 965, 2005 WL 1107067 (Fla. 2d DCA May 11, 2005), rule 1.260 does not apply when a personal representative of an estate dies because the personal representative is merely a nominal party; the estate and its survivors are the real parties in interest.
Accordingly, we reverse and remand for further proceedings consistent with this opinion.
Reversed and remanded.
FULMER and KELLY, JJ., Concur.